Name: Commission Regulation (EEC) No 590/86 of 28 February 1986 amending various agrimonetary Regulations with a view to the accession of Spain and Portugal
 Type: Regulation
 Subject Matter: sources and branches of the law;  agricultural policy;  Europe
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 58/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 590/86 of 28 February 1986 amending various agrimonetary Regulations with a view to the accession of Spain and Portugal detailed rules for the application of Regulation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3 ), is replaced by the fol ­ lowing : '(d ) accession compensatory amounts within the meaning of Article 6 (6) of Regulation ( EEC) No 3153/85 (3 ). ( 3 ) OJ No L 310, 21 . 1 1 . 1985 , p. 4 .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation ( EEC) No 1676/ 85 of 1 1 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensa ­ tory amounts in agriculture ( 2), and in particular Article 12 thereof, Whereas , in the agricultural sector, the accession of Spain and Portugal takes effect on 1 March 1986 ; wher ­ eas the Regulations adopted before the accession must be adapted to cover the particular technical procedures entailed by the transitional arrangements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Management Committees , HAS ADOPTED THIS REGULATION : Article 2 The following paragraph is added to Article 6 of Regu ­ lation (EEC) No 3153/85 : '6 . The accession compensatory amounts shall be taken to mean all the amounts fixed in ECU in connec ­ tion with the accession of new Member States , appli ­ cable in trade :  between the Community of Ten and the new Mem ­ ber States ,  between the new Member States , and  between the new Member States and third coun ­ tries .' Article 1 Article 3 This Regulation shall enter into force on 1 March 1986 . Article 2 (3 ) (d) of Commission Regulation (EEC) No 3152/ 85 of 11 November 1985 laying down This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 164, 24 . 6 . 1985 , p . 1 . 0 OJ No L 164, 24 . 6 . 1985 , p . 6 . ( 5 ) OJ No L 310, 21 . 11 . 1985 , p. I.